Title: From Thomas Jefferson to United States Senate, 26 February 1805
From: Jefferson, Thomas
To: United States Senate


                  
                     To the Senate of the United States. 
                     
                  
                   I nominate William Hull of Massachusetts to be Governor of the territory of Michigan.
                   Stanley Griswold of Connecticut to be Secretary of the territory of Michigan
                   Samuel Huntington of Ohio to be a judge of the court in the territory of Michigan
                   Frederick Bates of Michigan to be a judge of the court of the same territory
                   Augustus B. Woodward of the territory of Columbia to be a judge of the court of the territory of Michigan.
                   Buckner Thruston of Kentucky to be one of the judges of the Superior court for the territory of Orleans.
                   Andrew Porter of the territory of Orleans to be Surveyor of the port And Inspector of revenue for New Orleans
                   Daniel Coffin of Massachusetts to be Collector of the district and Inspector of revenue for the port of Nantucket in Massachusetts
                  
                     Th: Jefferson 
                     
                     Feb. 26. 1805
                  
               